The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Claim filed on 02/19/2020. 

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10608790 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to the field of mobile communication and, more specifically, to retransmitting codeblocks that have been segmented in a next generation wireless communications network.

The prior arts of record (Shin et al., US 20090313516 as example of such prior arts) teaches a method and an apparatus for a transmitter receiving an index number of 
“retransmitting, by the base station device, the codeblock segment that was in error to the receiver device using a repetition coding, the retransmitting comprising retransmitting the codeblock segment a first number of times that is one less than a second number of codeblock segments in the group of codeblock segments.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1, similarly claim 15.

“receiving a retransmission of the codeblock segment via repetition coding that comprises retransmissions of the codeblock segment a first number of times that is one less than a second number of codeblock segments in the group of codeblock segments.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 7.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention claims 1-20 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111